BATTERY CHARGING CIRCUIT INTEGRATED INSIDE BATTERY PACK

Primary Examiner: Gary Harris 		Art Unit: 1727       August 17, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	Cancel Claims 8-18.

	
Allowable Subject Matter
Claims 1-5, 7 & 19-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Sakakibara US 2010/0181966 discloses a battery charging system (see abstract and title) comprising: a battery (100) including at least one battery cell (120, see figure 14) and a housing (101 & 102, see figure 13).  The housing defining an interior region (see figure 13).  A battery charging circuit (141); a battery management system (100); and controller 134.
 	However, applicant has distinguished the battery charging system over the prior art by requiring a USB power delivery controller; a low power DC power circuit, the low power DC power circuit including (i) a wireless connectivity component, (ii) provisions for memory storage, and (iii) a microcontroller which clearly describe the battery charging system as defined in the specification and illustrated for instance in figure 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GARY D HARRIS/Primary Examiner, Art Unit 1727